Filed
                                                                                          Washington State
                                                                                          Court of Appeals
                                                                                           Division Two

                                                                                          January 20, 2021



      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                          DIVISION II
    STATE OF WASHINGTON,                                              No. 53367-7-II

                                Respondent,

         v.                                                    UNPUBLISHED OPINION

    JOSEPH KEITH MCCOURT,

                                Appellant.


        MAXA, J. – Joseph McCourt appeals his conviction of third degree assault. The

conviction arose from an incident in which Charles Devous demanded that McCourt leave his

house, and then the two had an altercation outside in which Devous was injured. McCourt

claimed self-defense.

        We hold that the trial court erred in declining to give (1) an inferior degree offense

instruction on fourth degree assault as an alternative to the charged offense of second degree

assault, and (2) a jury instruction stating that McCourt had no duty to retreat in conjunction with

self-defense instructions. Accordingly, we reverse McCourt’s third degree assault conviction

and remand for further proceedings.1




1
  Because we reverse McCourt’s conviction, we do not address McCourt’s challenge to certain
legal financial obligation provisions.
No. 53367-7-II


                                             FACTS

Background

         In November 2018, McCourt and his girlfriend, Aimee Devous, temporarily moved in

with Aimee’s brother, Devous, and his wife Leslie.2 McCourt and Aimee’s previous lease ended

before they had secured new housing. Devous invited them to stay at his residence until they

could find new housing. During that time, McCourt agreed to work for Devous remodeling

homes.

         On December 7, McCourt and Devous discussed McCourt’s compensation. Devous

informed McCourt that he miscalculated McCourt’s hours and that McCourt would receive less

pay than originally anticipated.

Altercation

         When Devous and McCourt returned to Devous’s residence, they got into a heated

discussion about McCourt’s hours and compensation. Using profanities, Devous yelled at

McCourt and told McCourt to look at his work hours. Devous then told McCourt to get out of

his house.

         McCourt and his young son went outside. McCourt then asked Devous, Aimee, and

Leslie if he could go back inside to gather their belongings. They all said yes. McCourt and his

son went back inside to collect their possessions. After McCourt and his son exited the house for

the second time, Devous followed McCourt outside.

         While standing outside on the front porch and using profanity, Devous was carrying

either his phone or a piece of paper and told McCourt to look at his hours. McCourt walked




2
 This opinion refers to Aimee Devous and Leslie Devous by their first names to avoid confusion
with Charles Devous. No disrespect is intended.


                                                2
No. 53367-7-II


toward Devous. At that point, a physical altercation ensued and Devous fell to the ground.

Devous sustained a broken clavicle. The State subsequently charged McCourt with second

degree assault.

Jury Trial

       At trial, there was undisputed testimony about most of the events described above except

for how Devous was hurt. Devous, Leslie, and Aimee all described one version of how Devous

was hurt and McCourt described a different version.

       Devous, Leslie, and Aimee testified that when Devous went outside to show McCourt his

hours, McCourt quickly charged towards Devous and tackled him to the ground in an area

covered in gravel. They said that McCourt fell on top of Devous.

       McCourt testified when Devous came out of the house and asked him to look at his

hours, McCourt walked up to him. McCourt stated that he believed that Devous was about to

strike him. When Devous went to strike him, he grabbed Devous’s arm and “tipped him over.”

Report of Proceedings (RP) at 274. McCourt stated, “[H]e stuck his arm out towards me. I

grabbed his arm and pivoted him over.” RP at 274. Then McCourt “just let him go and walked

away.” RP at 274. McCourt stated that he did not mean to hurt Devous, but only wanted to

avoid being hit.

       McCourt and the State agreed that the trial court should give an inferior degree offense

jury instruction on third degree assault. The court stated that it would give that instruction.

McCourt also submitted a proposed inferior degree offense instruction on fourth degree assault.

The State opposed that proposed instruction.

       The trial court declined to instruct the jury on fourth degree assault, stating, “Well, it’s

very clear from the case law that an assault in the fourth degree, there is no question based on the




                                                  3
No. 53367-7-II


injury here or the allegations of the injuries here that there was an assault two committed and,

therefore, a lesser of assault in the fourth degree should not be given under the case law.” RP at

309 (emphasis added). The trial court, in part, relied on an unpublished decision from this court

that the State presented, which suggested that a fourth degree assault inferior degree offense

instruction was not appropriate when there was no question that the victim sustained substantial

bodily injury.

       At McCourt’s request, the trial court gave a jury instruction on self-defense. McCourt

also proposed a jury instruction stating that there is no duty to retreat when a person is defending

an attack in a place where that person has a right to be. The State opposed this instruction on the

basis that McCourt had no right to be on the property after Devous told him to leave. The court

declined to give a no duty to retreat instruction. The court stated that the “intent of the

instruction are homeowners, essentially, defending their property or people that come onto their

property.” RP at 307.

Conviction and Sentence

       The jury acquitted McCourt of second degree assault but convicted him of third degree

assault. McCourt appeals his conviction.

                                            ANALYSIS

A.     INFERIOR DEGREE OFFENSE INSTRUCTION

       McCourt argues that the trial court erred when it declined to instruct the jury on the

inferior degree offense of fourth degree assault because there was evidence from which a jury

rationally could find that he did not recklessly inflict substantial bodily harm. Therefore, the

evidence would have allowed the jury to convict on fourth degree assault and acquit on second

degree assault. We agree.




                                                  4
No. 53367-7-II


       1.   Legal Principles

       RCW 10.61.003 provides that a jury may find a defendant not guilty of the charged

offense but guilty of an offense with an inferior degree. A party requesting an instruction on an

inferior degree offense must show:

       “(1) the statutes for both the charged offense and the proposed inferior degree
       offense proscribe but one offense; (2) the information charges an offense that is
       divided into degrees, and the proposed offense is an inferior degree of the charged
       offense; and (3) there is evidence that the defendant committed only the inferior
       offense.”

State v. Fernandez-Medina, 141 Wn.2d 448, 454, 6 P.3d 1150 (2000) (quoting State v. Peterson,

133 Wn.2d 885, 891, 948 P.2d 381 (1997)) (internal quotation marks omitted).

       The third requirement is the factual component of the test. An inferior degree offense

instruction must be given if the evidence would permit a jury rationally to convict only on the

inferior offense and acquit on the greater offense. Fernandez-Medina, 141 Wn.2d at 456.

       When determining whether the evidence was sufficient to support an inferior degree

offense instruction, we must view the evidence in the light most favorable to the party that

requested the instruction. Id. at 455-56. However, the evidence must affirmatively establish that

the inferior degree offense was committed – “it is not enough that the jury might disbelieve the

evidence pointing to guilt.” Id. at 456.

       We review application of the factual component of the inferior degree instruction test for

an abuse of discretion. See State v. Condon, 182 Wn.2d 307, 316, 343 P.3d 357 (2015) (stating

the standard of review in lesser included defense cases). However, the trial court necessarily

abuses its discretion if it declines to give an inferior degree instruction when the evidence would

permit a jury rationally to convict only on the inferior offense and acquit on the greater offense.

See Fernandez-Medina, 141 Wn.2d at 456.




                                                 5
No. 53367-7-II


       There is no dispute in this case that the legal prong of the inferior degree offense

instruction test has been met. Fourth degree assault is an inferior degree offense of second

degree assault. The question here is whether the factual prong has been satisfied.

       2.    Elements of Offenses

       The State charged McCourt with second degree assault under RCW 9A.36.021(1)(a). A

person is guilty of second degree assault as defined in that statute if the person “[i]ntentionally

assaults another and thereby recklessly inflicts substantial bodily harm.” RCW 9A.36.021(1)(a)

(emphasis added). A person acts recklessly when “he or she knows of and disregards a

substantial risk that a wrongful act may occur and his or her disregard of such substantial risk is a

gross deviation from conduct that a reasonable person would exercise in the same situation.”

RCW 9A.08.010(1)(c). RCW 9A.04.110(4)(b) defines “substantial bodily harm” to mean

“bodily injury which involves a temporary but substantial disfigurement, or which causes a

temporary but substantial loss or impairment of the function of any bodily part or organ, or

which causes a fracture of any bodily part.”

       The trial court gave an inferior degree instruction on third degree assault under RCW

9A.36.031(1)(f). A person is guilty of third degree assault as defined in RCW 9A.36.031(1)(f) if

the person “[w]ith criminal negligence, causes bodily harm accompanied by substantial pain that

extends for a period sufficient to cause considerable suffering.” (Emphasis added.) A person

acts with criminal negligence when “he or she fails to be aware of a substantial risk that a

wrongful act may occur and his or her failure to be aware of such substantial risk constitutes a

gross deviation from the standard of care that a reasonable person would exercise in the same

situation.” RCW 9A.08.010(1)(d).




                                                  6
No. 53367-7-II


        A person is guilty of fourth degree assault “if, under circumstances not amounting to

assault in the first, second, or third degree, or custodial assault, he or she assaults another.”

RCW 9A.36.041(1)3. An “assault” includes unlawfully touching another with criminal intent.

State v. Hahn, 174 Wn.2d 126, 129, 271 P.3d 892 (2012).

        In other words, second degree assault requires an intentional assault and both reckless

conduct and substantial bodily harm. Third degree assault requires both criminal negligence and

bodily harm. Fourth degree assault is an unlawful touching that either (1) does not involve either

reckless conduct or criminal negligence or (2) does not involve substantial bodily harm or bodily

harm.

        Significant here, if a defendant did not recklessly cause harm, then under the plain

language of RCW 9A.36.021(1)(a) the defendant cannot be convicted of second degree assault.

See State v. Melland, 9 Wn. App. 2d 786, 803-05, 452 P.3d 562 (2019) (holding that the State

presented insufficient evidence to support a second degree assault conviction when there was no

evidence of reckless conduct even though the defendant intentionally assaulted the victim and

caused substantial bodily injury); State v. R.H.S., 94 Wn. App. 844, 846-47, 974 P.2d 1253

(1999) (addressing sufficiency of evidence of recklessness even though the defendant conceded

an intentional assault and substantial bodily harm). And the seriousness of the injury alone

cannot support a finding that the defendant acted recklessly. See Melland, 9 Wn. App. 2d at 805.

        3.   Trial Court Misinterpretation

        In declining to give a fourth degree instruction, the trial court focused only on the nature

of the injury Devous sustained. The court ruled that “there is no question based on the injury



3
  RCW 9A.36.041 has been amended since the events of this case transpired. Because these
amendments do not impact the statutory language relied on by this court, we refer to the current
statute.


                                                   7
No. 53367-7-II


here or the allegations of the injuries here” that McCourt committed only second degree assault.

RP at 309 (emphasis added). The court apparently believed that because Devous’s broken

clavicle constituted substantial bodily harm, the evidence did not support a conviction of fourth

degree assault.

       However, the existence of substantial bodily harm is only one requirement of second

degree assault. The other requirement is that the defendant recklessly inflict substantial bodily

harm. As noted above, a defendant cannot be convicted of second degree assault if the

defendant’s conduct was not reckless. See Melland, 9 Wn. App. 2d at 803-05. The trial court

ignored this second requirement.

       The trial court stated that “it’s very clear from the case law” that the State submitted that

McCourt was not entitled to a fourth degree assault instruction. RP at 309. The only case the

State presented (other than Fernandez-Medina, which states only the analytical framework) was

an unpublished opinion from this court, State v. Toston, No. 49871-5-II (Wash. Ct. App. July 31,

2018) (unpublished), https://www.courts.wa.gov/opinions/pdf/D2%2049871-5-

II%20Unpublished%20Opinion.pdf/. In Toston, the defendant punched a person in the face and

chipped his tooth. Toston, No. 49871-5-II, slip op. at 2. This court ruled that the defendant was

not entitled to an instruction on fourth degree assault. Id. at 7. The court stated that it was

undisputed that the victim had sustained a broken tooth. Id. “Therefore, there is no evidence

that fourth degree assault – an assault that does not result in substantial bodily harm – was

committed.” Id.

       In Toston, the court focused only on substantial bodily injury because there was no

question that the defendant recklessly caused injury – he punched the victim in the face. See

State v. Keend, 140 Wn. App. 858, 870, 166 P.3d 1268 (2007) (holding that the defendant




                                                  8
No. 53367-7-II


recklessly inflicted harm when he punched the victim in the face). Assuming that the defendant

engaged in reckless conduct, the court in Toston was correct that a fourth degree assault

instruction was not appropriate when the victim sustained substantial bodily harm. Nevertheless,

because the court did not express this assumption, the language used in Toston is misleading.

Under the plain statutory language, fourth degree assault is not “an assault that does not result in

substantial bodily harm.” See Toston, No. 49871-5-II, slip op. at 7; RCW 9A.36.041(1). Fourth

degree assault is an assault that is not reckless or criminally negligent even if it results in

substantial bodily harm.

        We conclude that the trial court erred in basing its inferior degree offense instruction

ruling only on the existence of substantial bodily harm rather than also determining whether the

evidence supported a finding that McCourt did not engage in reckless or criminally negligent

conduct.

        4.   Recklessly Inflicting Substantial Bodily Harm

        There is no dispute that McCourt intentionally assaulted Devous and inflicted substantial

bodily harm. The issue here involves whether McCourt recklessly inflicted substantial bodily

harm as required in RCW 9A.36.021(1)(a).4

        Significantly, the question is not whether the evidence even when viewed in the light

most favorable to McCourt was sufficient for a jury to find that McCourt recklessly caused




4
  The State emphasizes that in the trial court, McCourt never articulated a fourth degree assault
instruction as required. The State also notes that McCourt never argued the reckless conduct
requirement in the trial court. However, the record shows that the trial court simply announced
that it was very clear from the case law that only second degree assault was committed based on
Devous’s injury. It appears from the record on appeal that McCourt’s counsel was not given an
opportunity to argue the issue.


                                                   9
No. 53367-7-II


significant bodily harm. The question is whether there was evidence that would permit a jury

rationally to find that McCourt did not recklessly cause substantial bodily harm and therefore

committed only fourth degree assault to the exclusion of second degree assault. See Fernandez-

Medina, 141 Wn.2d at 456.

       As noted above, a person acts recklessly when (1) “he or she knows of and disregards a

substantial risk that a wrongful act may occur,” and (2) “his or her disregard of such substantial

risk is a gross deviation from conduct that a reasonable person would exercise in the same

situation.” RCW 9A.08.010(1)(c) (emphasis added). The mental state of recklessness has both a

subjective and objective component, which means the State must prove both what the defendant

actually knew and how a reasonable person in that situation would have acted. State v. Rich, 184

Wn.2d 897, 904, 365 P.3d 746 (2016).

       Here, the evidence – viewed in the light most favorable to McCourt – showed that

Devous stuck his arm out to strike McCourt. McCourt grabbed Devous’s arm to prevent himself

from being hit, pivoted Devous, tipped him over, and let him go. McCourt did not intend to hurt

Devous; he was only trying to avoid being struck.

       The first question is whether McCourt actually knew whether grabbing Devous’s arm and

tipping him over onto the gravel involved a substantial risk of a wrongful act – that Devous

would sustain substantial bodily harm. Arguably, McCourt knew that tipping Devous onto the

ground created a substantial risk that Devous might sustain some harm. A reasonable person

might expect that Devous could suffer minor injuries like scratches, bumps, or bruises.

However, neither McCourt nor a reasonable person necessarily would know that there was a

substantial risk that Devous would suffer substantial bodily injury – “fracture of any bodily part”




                                                10
No. 53367-7-II


or sustain “substantial disfigurement” or a “substantial loss or impairment of the function of any

bodily part or organ.” RCW 9A.04.110(4)(b).

           The State cites to Keend, where the court held that the defendant was not entitled to a

fourth degree assault instruction when he punched the victim and broke his jaw. 140 Wn. App.

at 869-70. The court rejected the argument that the defendant did not recklessly inflict

substantially bodily harm, stating, “ ‘Without question, any reasonable person knows that

punching someone in the face could result in a broken jaw, nose, or teeth, each of which would

constitute substantial bodily harm.’ ” Id. at 870 (quoting R.H.S., 94 Wn. App. at 847). However,

grabbing someone by the arm and tipping him over onto the ground clearly does not present the

same risk of causing substantial bodily injury as punching someone in the face.

           This case is more similar to Melland, where the court held that sufficient evidence did not

support a second degree assault conviction because there was no evidence that the defendant

acted recklessly when he inflicted substantial bodily harm. 9 Wn. App. 2d at 805. In Melland,

the defendant fractured the victim’s finger as he grabbed a phone from her hand. Id. at 804-05.

The court stated that there was insufficient evidence to prove the mens rea of recklessness. Id. at

805. The court explained that evidence of the seriousness of the injury only supported finding

that the defendant inflicted substantial harm, but did not show that the defendant acted recklessly

in doing so. Id.

           We conclude that based on the evidence presented by McCourt and viewing the evidence

in the light most favorable to McCourt, a jury rationally could find that McCourt did not commit

second degree assault because he did not know that there was substantial risk that his conduct

would cause substantial bodily injury. And in fact, the jury did acquit McCourt of second degree

assault.




                                                   11
No. 53367-7-II


       The second question is whether even if McCourt disregarded a substantial risk that

Devous would suffer substantial bodily jury, disregarding that risk was “a gross deviation from

conduct that a reasonable person would exercise in the same situation.” RCW 9A.08.010(1)(c).

Defending oneself against a blow from another by grabbing the assailant’s arm and tipping him

to the ground does not necessarily constitute a gross deviation from the reasonable person

standard. A reasonable person might well do the same thing as McCourt in this situation.

       We conclude that based on the evidence presented by McCourt, a jury rationally could

find that McCourt did not commit second degree assault because his conduct did not constitute a

gross deviation from a reasonable person’s conduct in the same situation. Therefore, we hold

that the trial court erred in failing to give McCourt’s proposed inferior degree instruction on

fourth degree assault.

       5.   Criminal Negligence

       We also briefly address third degree assault. This is because the jury found McCourt not

guilty of second degree assault, so the State can retry him only for third degree assault.

       Third degree assault requires that the defendant act with “criminal negligence.” RCW

9A.36.031(1)(f). As noted above, a person acts with criminal negligence when “he or she fails to

be aware of a substantial risk that a wrongful act may occur and his or her failure to be aware of

such substantial risk constitutes a gross deviation from the standard of care that a reasonable

person would exercise in the same situation.” RCW 9A.08.010(1)(d) (emphasis added).

       The definition of criminal negligence essentially is the same as the definition of

recklessness, except the standard is “failure to be aware” rather than “knows.” Therefore, the

analysis for the second question for second degree assault discussed above is similar for third

degree assault. For the reasons stated above, viewing the evidence in the light most favorable to




                                                 12
No. 53367-7-II


McCourt, a jury rationally could find that McCourt did not commit third degree assault and

committed only forth degree assault because his conduct did not constitute a gross deviation

from a reasonable person’s conduct in the same situation.

B.      NO DUTY TO RETREAT INSTRUCTION5

        McCourt argues that the trial court erred when it declined to instruct the jury, as part of

his theory of self-defense, that he had no duty to retreat if he was in a place where he was

entitled to be. We agree.

        1.    Legal Principles

        Jury instructions are sufficient if, when read as a whole, they state the law correctly and

allow the defendant to argue his or her theory of the case. State v. Wilson, 10 Wn. App. 2d 719,

727, 450 P.3d 187 (2019).

        A person has no duty to retreat when assaulted in a place where he or she has a right to

be. In re Pers. Restraint of Harvey, 3 Wn. App. 2d 204, 215, 415 P.3d 253 (2018). WPIC 17.05

states this rule:

        It is lawful for a person who is in a place where that person has a right to be and
        who has reasonable grounds for believing that [he] [she] is being attacked to stand
        [his] [her] ground and defend against such attack by the use of lawful force.

        [The law does not impose a duty to retreat.] [Notwithstanding the requirement that
        lawful force be “not more than is necessary,” the law does not impose a duty to
        retreat. Retreat should not be considered by you as a “reasonably effective
        alternative.”]




5
 Even though we are reversing McCourt’s conviction, we address this issue because it likely will
arise again on retrial.



                                                 13
No. 53367-7-II


11 WASHINGTON PRACTICE: WASHINGTON PATTERN JURY INSTRUCTIONS: CRIMINAL 17.05, at

280 (4th ed. 2016) (WPIC). McCourt’s proposed instruction included the first paragraph and the

first bracketed sentence.6

       When a defendant is entitled to a self-defense instruction, a no duty to retreat instruction

is required when the jury “may objectively conclude that flight is a reasonably effective

alternative to the use of force in self-defense.” State v. Redmond, 150 Wn.2d 489, 495, 78 P.3d

1001 (2003). “The trial court cannot allow the defendant to put forth a theory of self-defense,

yet refuse to provide corresponding jury instructions that are supported by the evidence in the

case.” Id. Conversely, such an instruction is not required when the defendant had no

opportunity to retreat. See State v. Studd, 137 Wn.2d 533, 549, 973 P.2d 1049 (1999)

(instruction not required when the defendant was being held at gunpoint, making retreat an

unreasonable alternative).

       We generally review a trial court’s decisions on jury instructions for an abuse of

discretion. Wilson, 10 Wn. App. 2d at 727. But when the trial court refuses to give a requested

jury instruction based on a ruling of law, then our review is de novo. Id.

       2.   Right to Be on the Property

       The trial court declined to give the proposed no duty to retreat instruction because it

believed the purpose of the instruction is to provide homeowners a means to defend their

property. The court reasoned that the instruction did not apply to McCourt because he was a

temporary guest. However, the doctrine of no duty to retreat is not strictly limited to

circumstances that take place in someone’s house or on private property. See Redmond, 150




6
 The instruction’s second paragraph has two bracketed alternatives, and generally the trial court
must select one of those two alternatives. WPIC 17.05 cmt.


                                                14
No. 53367-7-II


Wn.2d at 491, 495 (instruction required for fight in school parking lot); State v. Williams, 81 Wn.

App. 738, 740-41, 744, 916 P.2d 445 (1996) (instruction required for homicide in public street).

       McCourt argues that he was entitled to a no duty to retreat instruction because he had

Devous’s express or implied permission to remain on the property. As a result, he asserts that he

was an invitee or licensee who had the right to be on the property, not a trespasser. We agree.

       Before this incident, McCourt clearly had permission to be in Devous’s residence and

property based on Devous’s express invitation. Devous initially revoked that permission by

demanding that McCourt leave the residence, but then allowed McCourt to gather his

belongings. Then, before McCourt could leave the property, Devous called him over to look at

his hours. Under these circumstances, there was evidence that McCourt still had express or

implied consent to be on Devous’s property.

       3.    Retreat as an Issue

       The State argues that McCourt was not entitled to a no duty to retreat instruction because

there was no evidence that McCourt could have avoided the use of force by retreating. We

disagree.

       In Redmond, two people got into a fight in a high school parking lot. 150 Wn.2d at 491.

The defendant testified that he punched the victim in self-defense after the victim approached

him with clenched fists. Id. Because they were standing in an open parking lot, the court stated

that the defendant was entitled to a no duty to retreat instruction because he easily could have

retreated. Id. at 494-95. It was immaterial that the defendant subjectively did not think he could

physically outrun the victim because the facts showed that he objectively had a reasonable

opportunity to retreat. Id. at 494.




                                                15
No. 53367-7-II


        The situation here is analogous to Redmond. While standing outside, McCourt could

have avoided the use of force by backing away and staying out of reach of Devous when he

allegedly started to swing his arms towards him. Devous did not have a weapon that would have

prevented a retreat. Therefore, the evidence shows that McCourt had an opportunity to retreat.

        We conclude that McCourt was entitled to a no duty to retreat instruction. Therefore, we

hold that the trial court erred in failing to give the instruction.

                                            CONCLUSION

        We reverse McCourt’s third degree assault conviction and remand for further

proceedings. On retrial, McCourt will be entitled to both an inferior degree instruction on fourth

degree assault and a no duty to retreat instruction.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                        MAXA, J.


 We concur:



 WORSWICK, P.J.




 GLASGOW, J.




                                                   16